Exhibit 99.1 En Pointe Technologies, Inc. Announces Financial Results for the Quarter and Year Ended September 30, 2007 — 2007 fiscal year earnings increase 218% to $0.22 per diluted share. — 2007 fiscal year net sales increase 7% to $347.1 million from 2006 fiscal year. — 2007 fiscal year gross profits increase 10% to $43.6 million from 2006 fiscal year. — Fourth quarter net sales increase 24% to $97.0 million from prior year fourth quarter. — Fourth quarter gross profits increase 3% to $11.7 million from prior year fourth quarter. Los Angeles, CA – December 5, 2007 - En Pointe Technologies, Inc. (NASDAQ:ENPT):a leading national provider of business-to-business information technology products, services and solutions, today announced consolidated results for its fourth quarter and fiscal year ended September 30, 2007.Total net sales in the fourth quarter of fiscal 2007 increased 24% to $97.0 million when compared to the $78.4 million reported for the fourth quarter of fiscal 2006.For the year ended September 30, 2007, total net sales increased $23.4 million, or 7%, to $347.1 million from $323.7 million reported in the prior fiscal year.En Pointe’s gross profits increased by $0.3 million to $11.7 million in the fourth quarter of fiscal 2007 as compared to $11.4 million reported in the fourth quarter of fiscal 2006.The $347.1 million in annual net sales and $43.6 million in annual gross profits reported for fiscal 2007 were the highest achieved by the Company during the last five fiscal years. Operating income in the fourth quarter of fiscal 2007 decreased by $1.1 million to $0.4 million compared with $1.5 million in the fourth quarter of fiscal 2006.The decrease was due to continued increases in selling and marketing expenses related to the Company’s investment in service infrastructure, engineering staff and customer offerings.As a result, net income for the fourth quarter of fiscal 2007 decreased by $0.8 million to $0.7 million, or $0.10 per basic and diluted share, as compared with a net income of $1.5 million, or $0.22 per basic and $0.21 per diluted share, reported in the fourth quarter of fiscal 2006.For the year ended September 30, 2007, En Pointe reported net income of $1.6 million, or $0.23 per basic and $0.22 per diluted share, as compared with $0.5 million, or $0.07 per basic and diluted share, reported in fiscal 2006. Bob Din, CEO of En Pointe said, “I am very pleased with our fourth quarter and 2007 fiscal operating performance.Every year we strive to improve on our prior year’s results and this year was no exception for us in that exercise.”Mr. Din added, “The September 2007 quarter produced a successful win of our first large multi- year U.S. government contract.Thanks go to our government team’s diligent efforts in landing thisimportant contract for us for the sale of software and ancillary services.” Mr. Din further stated, “En Pointe has begun a two year service revitalization to transform our service organization into a world-class managed service provider.The infrastructure modernization includes Cisco Unified Communications 6.0, Clarify Call Management System Upgrade, integration of offshore desktop support and back office systems which we believe will result in greater autonomy in lines of business to enable greater agility and responsiveness to our clients’ needs.” Operating Highlights Gross profits for fiscal year 2007 increased $3.9 million to $43.6 million, as compared with fiscal year 2006, helped, in part, by the Company’s business process outsourcing affiliates with their broader gross margins of approximately 32% that contributed $1.3 million of the increase in gross profits.Product gross profits increased $2.2 million to $25.2 million on increased net product sales of $22.6 million with relatively constant gross margins of 8%.En Pointe’score information technology services gross profits increased $0.3 million on a 3% increase in gross margins. Total selling, general and administrative expenses, as a percent of net sales remained constant at 12% for both fiscal years.Fourth quarter fiscal 2007 selling, general and administrative expenses were also 12% of net sales, improving from the 13% recorded in the fourth quarter of fiscal 2006. Asset Management The Company’s balance sheet remained strong with $6.0 million of cash and an unused credit line of $14.7 million.Accounts receivable increased by $15.0 million due to a large sale made towards the end of fiscal year end 2007.Long-term debt remained low at $0.4 million while stockholders’ equity climbed to $21.3 million. About En Pointe Technologies, Inc. En Pointe Technologies, Inc. provides the information technology marketplace, including mid-market and enterprise accounts, government agencies, and educational institutions nationwide, with computer hardware, software, information security, and managed and professional services. En Pointe has the flexibility to customize information technology services to fulfill the unique needs of each of its customers. En Pointe employs SAP, ClarifyTM, and AccessPointeTM (an e-procurement application), proven and dependable software applications, to support its broad customer base.Founded in 1993 and headquartered in Los Angeles, En Pointe maintains an ISO 9001:2000 certified configuration center in San Bernardino County, California and is well represented in leading national markets throughout the United States.En Pointe has the experience and the technology to help organizations simplify the management of their information technology infrastructure. En Pointe’s Ovex Global division provides customers with solutions for affordable information technology services by combining low cost with high quality offshore services provided through its foreign subsidiary, Ovex Technologies (Private), Inc., with experienced onshore information technology management teams that provide the necessary supervision and guidance to smooth each customer’s outsourcing transition. Visit www.enpointe.com to learn more. This document contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. In addition, from time to time, En Pointe Technologies, or its representatives, have made or may make forward-looking statements, orally or in writing. The words "estimate," "project," "potential," "intended," "expect," "anticipate," "believe" and similar expressions or words are intended to identify forward-looking statements. Such forward-looking statements may be included in, but are not limited to, various filings made by En Pointe with the Securities and Exchange Commission, press releases or oral statements made with the approval of an authorized executive officer of the Company. Actual results could differ materially from those projected or suggested in any forward-looking statements as a result of a wide variety of factors and conditions. Reference is hereby made to En Pointe's Annual Report on Form 10-K for the fiscal year ended September 30, 2006 for information regarding those factors and conditions. Among the important factors that could cause actual results to differ materially from management's projections, estimates and expectations include, but are not limited to: changing economic influences in the industry; dependence on key personnel; actions of manufacturers and suppliers; and availability of adequate financing.Readers are cautioned not to place undue reliance upon these forward-looking statements that speak only as of the date of this press release.En Pointe undertakes no obligation to update publicly any forward-looking statements to reflect new information, events or circumstances after the date of this press release or to reflect the occurrence of unanticipated events. All trademarks and service marks are the property of their respective owners. To contact En Pointe regarding any investor matters, please contact: Javed Latif Chief Financial Officer and Sr. Vice President, Operations En Pointe Technologies, Inc. Phone: (310) 725-5212 Fax: (310) 725-9786 ir@enpointe.com To contact En Pointe regarding any sales or customer matters, please e-mail us at: sales@enpointe.com or contact us by phone at (310) 725-5200. En Pointe Technologies, Inc. Condensed Consolidated Balance Sheets (Unaudited) (in thousands) September 30, 2007 2006 ASSETS: Current assets: Cash $ 6,000 $ 10,240 Restricted cash 76 74 Short term cash investment 1,000 Accounts receivable, net 61,391 46,417 Inventories, net 8,768 4,201 Prepaid expenses and other current assets 1,548 1,067 Total current assets 78,783 61,999 Property and equipment, net of accumulated depreciation and amortization 5,022 2,765 Other assets 2,201 1,474 Total assets $ 86,006 $ 66,238 LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Accounts payable, trade $ 19,034 $ 19,105 Borrowings under line of credit 30,314 15,673 Accrued liabilities 6,177 5,796 Accrued taxes and other liabilities 6,814 4,928 Total current liabilities 62,339 45,502 Long term liabilities 447 238 Total liabilities 62,786 45,740 Minority interest 1,957 1,487 Total stockholders' equity 21,263 19,011 Total liabilities and stockholders' equity $ 86,006 $ 66,238 En Pointe Technologies, Inc. Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three months ended September 30, Fiscal year ended September 30, 2007 2006 2007 2006 Net sales: Product $ 85,285 $ 65,211 $ 299,335 $ 276,736 Service 11,756 13,198 47,791 46,997 Total net sales 97,041 78,409 347,126 323,733 Cost of sales: Product 78,654 59,039 274,128 253,765 Service 6,683 7,970 29,447 30,318 Total cost of sales 85,337 67,009 303,575 284,083 Gross profit: Product 6,631 6,172 25,207 22,971 Service 5,073 5,228 18,344 16,679 Total gross profit 11,704 11,400 43,551 39,650 Selling and marketing expenses 8,302 7,247 30,565 28,337 General and administrative expenses 2,965 2,651 11,871 11,098 Operating income 437 1,502 1,115 215 Interest income, net 76 61 297 181 Other income (expense), net 10 (24 ) 79 36 Income before income taxes and minority interest 523 1,539 1,491 432 Income tax (benefit) provision (232 ) 16 (203 ) 42 Income before minority interest 755 1,523 1,694 390 Minority interest (26 ) 6 (68 ) 121 Net income $ 729 $ 1,529 $ 1,626 $ 511 Net income per share: Basic $ 0.10 $ 0.22 $ 0.23 $ 0.07 Diluted $ 0.10 $ 0.21 $ 0.22 $ 0.07 Weighted average shares outstanding: Basic 7,158 7,027 7,145 7,006 Diluted 7,462 7,140 7,456 7,125
